953 F.2d 687
293 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Petitioner.
No. 91-1487.
United States Court of Appeals, District of Columbia Circuit.
Jan. 24, 1992.

Before MIKVA, Chief Judge, and RANDOLPH, Circuit Judge.

ORDER
PER CURIAM

1
Upon consideration of the petition for writ of mandamus, the response thereto and the reply, it is


2
ORDERED that the petition be denied in view of the Federal Communications Commission's representation that it will act on petitioner's complaint by January 31, 1992.   See Telecommunications Research and Action Center v. FCC, 750 F.2d 70, 80 (D.C.Cir.1984).   American Telephone and Telegraph Company does not oppose such an action.   The petition is denied without prejudice to petitioner's right to renew its request in the event that the Federal Communications Commission fails to act on the application by January 31, 1992.